DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-15 in the reply filed on 01/18/2022.
3.	Claims 16-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.
Information Disclosure Statement Objection
4.  	The information Disclosure Statements (IDS) filed on 02/18/2020 and 08/12/2021 have been considered.  
Improper Abstract
5.	Paragraph [0063] before the abstract body should be removed. The abstract should be in a separate sheet/page under the heading “Abstract” or “Abstract of the Disclosure”. The sheet presenting the abstract may not include other parts of the application or other material. 
Note: The abstract should be labeled with current amendment to distinguish with the previous one. Appropriate corrections are required.  

Claim Rejections - 35 USC § 112 
6. 	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	
a.	The recitation in claims 1, 8, and 15, “a scoring system configured to physically score the core samples” is indefinite. It is unclear what it means by “physically score”? Whether a scoring system physically holds a core sample and score it?
b.	Further in claims 1, 8, and 15, “a robotic positioning system disposed above the geological core inspection table and configured to provide for positioning of the core sample sensing system and the core sample interaction system relative to the core samples” is indefinite. It is unclear whether it means to provide a position of the core samples for the core sample sensing system and the core samples interaction system?
c.	Further from b. above, “a robotic positioning system disposed above the geological core inspection table and configured to provide for positioning of the core sample…” is indefinite. It is unclear whether this “robotic position system” is the same “a core sample position sensor” as recited above?
d.	Also, in claims 1, 8, and 15, “receive, from the control and communications system, core data; and present, in response to receiving the core data, the core data” lack explicitly antecedent basis and indefinite. It is unclear whether “core data” refers to images of the core samples acquired as recited prior in the claims? 
e.	and in claims 1, 8, and 15, “that is indicative of characteristics of the core samples” is indefinite. It is unclear what Applicant means “that is” what “that” refers to?
f.	The recitation in claims 2 and 9, “wherein the dispensing system comprises a spray system configured to spray substances on surface of the core samples” is indefinite. It is unclear whether the dispensing system (see claims 1, 8, and 15) OR the spray system is configured to spray (claims 2 and 9)?
g.	The recitation in claims 3 and 10, “wherein the scoring system comprises a scoring arm configured to physically score surfaces of the core samples” is in definite. It is unclear whether the scoring system (claims 1, 8, and 15) OR a scoring arm is configured to physically score surface of the samples (claims 3 and 10).
	Further, it is unclear what it means by “physically score”? Whether the scoring arm physically holds a core sample and score it?
h.	The recitation in claims 4 and 11, “wherein the core sample imaging sensor is configured to acquire images of the operation of the core sample interaction system, and wherein the core data comprises the images of the operation of the core sample interaction system” is indefinite. It is unclear whether Applicant means “to acquire images of the core samples after operating of the core sample interaction system, and wherein the core data comprises the images of the core sample”?  
Further, “the operation of the core sample interaction system” lacks explicitly antecedent basis.	
i.	The recitation in claims 5 and 12, “operate the core sample imaging sensor to acquire an image of the scoring of the given core sample” is indefinite. It is unclear whether Applicant means “to acquire an image of the given core sample after scoring”?

j.	The recitation in claims 6 and 13, “operate the core sample imaging sensor to acquire an image of the dispensing of the substance on the given core sample” is indefinite. It is unclear whether Applicant means “to acquire an image of the given core sample after the substance dispensed”? 
Further, “send, … core data” lacks antecedent basis and indefinite.  It is unclear whether this core data refers to “core data” in claims 1 and 8?
k.	Dependent claims are rejected for the same reason as respective parent claim.  
l.	Examiner note: Due to number of 35 USC 112(b) rejection, the claims are not sufficiently quality to be adequate to understand and thus, the claims have been treated on their merit as the best understood by the Examiner.

8.	Claims 1, 8, and 15 are rejected under 35 U.S.C.112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential steps such omission amounting to a gap between the steps. See MPEP § 2172.01. 
Claim 1 (p.2 lines 18-20), claim 8 (p. 5 lines 14-16), and claim 16 (p. 8 lines 5-7) recite only “a control and communications system configured to provide for remote control of the core sample sensing system, the core sample interaction system, and the robotic positioning system”, but omit a connection (e.g. wire or wireless) to a remote geological core inspection system to be able to receive/send core data via “a control and communication” (e.g. taking images and send images to a remote system) as recited in the claims and shown in Figs 1 and 4).  


                               AIA  Statement - 35 USC § 102 & 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	
Claim Rejections - 35 USC § 103 
10.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


11.	Claims 1-15 are rejected under AIA  35 U.S.C. 103 as being obvious over Mezghani et al, hereinafter Mezghani802 (US 2017/0286802) in view of Li et al, hereinafter Li (US 2018/0347354) and further Caliskan et al, hereinafter Caliskan (US 2018/0018817).
As per Claims 1, 8, and 15, Mezghani802 teaches a geological core inspection system, method, and CRM comprising: 

 a core sample sensing system (Fig 5, image sensor 540) configured to acquire core sample inspection data ([0072] first 2 lines, [0073] last 4 lines) that is indicative of characteristics of the core samples (e.g. fault, fracture, texture, see [0027]), the core sample sensing system comprising: 
a core sample imaging sensor (Fig 5, core image 514) configured to acquire images of the core samples (core samples transferred to 514 and stored in memory 506, see [0073] first 3 lines and last 4 lines); and 
a core sample position sensor configured to sense a position of the robotic geological core inspection system relative to the core samples (position core sample, see [0041]; and
a control and communications system (Fig 5, [0061]-[0063]) configured to provide for remote control of the core sample sensing system, the core sample interaction system, and the robotic positioning system (see [0024], [0027]-[0028], [0081]); and 
a remote geological core inspection system (Fig 5, system 500, [0061], [0084]) configured to be located physically remote from the geological core inspection laboratory (image sensor 540 remotely from computer 502, [0072]-[0073]), the remote geological core inspection system configured to: receive remote commands specifying requested operations of the robotic geological core inspection system [0065], [0081]; 
communicate, to the control and communications system, the remote commands (Fig 5, computer 502 and network 530, [0063]), the control and communications system configured to, in response to receiving the remote commands (see [0065], [0073]), 
receive, from the control and communications system, core data (claim 1 first 2 lines); and present, in response to receiving the core data, the core data (see [0044]-[0045]).  
Mezghani802 does not explicitly teach a geological core inspection table configured to physically support core samples for inspection in a geological core inspection laboratory; a core sample interaction system comprising: a dispensing system configured to apply substances to the core samples; and a scoring system configured to physically score the core samples; a robotic positioning system disposed above the geological core inspection table and configured to provide for positioning of the core sample sensing system and the core sample interaction system relative to the core samples; 
Li teaches a core sample interaction system comprising: a dispensing system configured to apply substances to the core samples (a jet of transparent fluid is sprayed on the rock face [0081]); and a scoring system configured to physically score the core samples (ranking features from spectral measurements for different maturity levels of source rock [0100]-[0101], [0096]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Mezghani802 having a jet to spray rock face and ranking the core samples as taught by Li that would be able to remove drilling mud from the rock face and able to predict properties of a source rock sample (Li, [0096]).

Caliskan teaches a geological core inspection table configured to physically support core samples for inspection in a geological core inspection laboratory (Fig 1, 408, core samples laid on table [0004]); and a robotic positioning system disposed above the geological core inspection table and configured to provide for positioning of the core sample sensing system (computerized tomography scanner and provides virtual samples locations [0005]) and the core sample interaction system relative to the core samples (user interface defines a position of core samples [0007]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mezghani802 and Li having core samples laid on table and positioning core samples as taught by Caliskan that would be advantageously enable enhanced speed and accuracy in core sample planning analysis (Caliskan, [0005]). 
As per Claims 2 and 9, Mezghani802 in view of Li and Caliskan teaches the system and method of claims 1 and 8, Li further teaches wherein the dispensing system comprises a spray system configured to spray substances on surfaces of the core samples (a jet of transparent fluid is sprayed on the rock face [0081]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mezghani802, Li, and Caliskan having a jet 
As per Claims 3 and 10, Mezghani802 in view of Li and Caliskan teaches the system and method of claims 1 and 8, Li further teaches wherein the scoring system comprises a scoring arm configured to physically score surfaces of the core samples (ranking features from spectral measurements for different maturity levels of source rock [0100]-[0101], [0096]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mezghani802, Li and Caliskan to operating the core samples to achieve core sample images that would provide an opportunity for rapid source rock and organofacies analysis and predict properties of a source rock sample (Li, [0096]).
As per Claims 4 and 11, Mezghani802 in view of Li and Caliskan teaches the system and method of claims 1 and 8, Mezghani802 further teaches wherein the core sample imaging sensor is configured to acquire images of the operation of the core sample interaction system (Fig 5, user interface 504, core image 514]), and wherein the core data comprises the images of the operation of the core sample interaction system, [0072]-[0073].  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mezghani802, Li and Caliskin to operating the core samples to achieve core sample images that would provide an opportunity for rapid source rock and organofacies analysis and predict properties of a source rock sample (Li, [0096]).
As per Claims 5 and 12, Mezghani802 in view of Li and Caliskan teaches the system and method of claims 1 and 8, Mezghani802 further teaches sending, to remote 
Li further teaches core data comprising wherein the control and communications system is configured to, in response to receiving a remote command requesting a scoring operation for a given core sample [0100]-[0101]; operate the core sample interaction system and the robotic positioning system to conduct a scoring of the given core sample [0010], [0031]; operate the core sample imaging sensor to acquire an image of the scoring of the given core sample [0032]-[0034]; core data comprising the image of the scoring of the given core sample (ranked feature from FTIR images [0031], [0101]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mezghani802, Li and Caliskan to operating the core samples to achieve core sample images that would provide an opportunity for rapid source rock and organofacies analysis and predict properties of a source rock sample (Li, [0096]). 
As per Claims 6 and 13, Mezghani802 in view of Li and Caliskan teaches the system and method of claims 1 and 8, Mezghani802 further teaches sending, to remote geological core inspection system [0081], wherein the remote geological core inspection system is configured to display the image of the dispensing of the substance on the given core sample [0014], [0075], 
Li further teaches wherein the control and communications system is configured to, in response to receiving a remote command requesting a spraying operation for a given core sample: operate the core sample dispensing system and the robotic 
As per Claims 7 and 14, Mezghani802 in view of Li and Caliskan teaches the system and method of claims 1 and 8, Mezghani802 further teaches wherein the control and communications system is configured to, in response to receiving a remote command requesting imaging of a given core sample [0080]-[0081]; operate the robotic positioning system and the core sample imaging sensor to acquire an image of the given core sample [0033]-[0035]; and send, to remote geological core inspection system [0081], core data comprising the image of the given core sample [0035], wherein the remote geological core inspection system is configured to display the image of the given core sample [0014], [0075].  

Conclusion
11.	The following pertinent prior arts/ prior art of record, such as: US patent 9,507,047 of Dvorkin et al (Method and system for integrating logging tool data and digital rock physics to estimate rock formation properties); US patent 9,196,058 of Mezghani (Automated workflow for 3D core digital modeling from computerized 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, AU 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863